                4:19-bk-15096 Doc#: 2 Filed: 09/25/19 Entered: 09/25/19 16:27:20 Page 1 of 10
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Christina Scott                                                                                      Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                4:19-bk-15096 Doc#: 2 Filed: 09/25/19 Entered: 09/25/19 16:27:20 Page 2 of 10
Debtor(s) Christina Scott                                                               Case No.

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                   Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                               Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $1,820.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $ 1,938.00 per month beginning on May 2020 .

             Plan payments will change to $ per month beginning on                          .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Christina Scott
               Direct pay of entire plan payment or                         (portion of payment) per month.

                  Employer Withholding of $1,926.00 per month.

                    Payment frequency: monthly,                         semi-monthly,    bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:                                       Arkansas State Hospital
                     Address:                                             4313 W. Markham St.
                                                                          Little Rock, AR 72205
                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                      (portion of payment) per month.

                  Employer Withholding of $                          per month.

                    Payment frequency: monthly,                         semi-monthly,    bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:

Arkansas Plan Form - 8/18                                                                                                            Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:19-bk-15096 Doc#: 2 Filed: 09/25/19 Entered: 09/25/19 16:27:20 Page 3 of 10
Debtor(s) Christina Scott                                                       Case No.



2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                Monthly                      To be paid
 of account number                                                            payment amount
 Bank of America                                    2016 Nissan Rogue 84000                       100.00      Preconfirmation
                                                    miles                                                     Postconfirmation

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
             changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
             disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
             creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
             in full through disbursements by the trustee, with interest, if any, at the rate stated.

             The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased,
             if necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
             applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control

Arkansas Plan Form - 8/18                                                                                                            Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:19-bk-15096 Doc#: 2 Filed: 09/25/19 Entered: 09/25/19 16:27:20 Page 4 of 10
Debtor(s) Christina Scott                                                                 Case No.

             over any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the
             automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the
             court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
             collateral will no longer be treated by the plan.

 Creditor and     Collateral                               Monthly            Monthly          Estimated         Monthly               Interest rate, if
 last 4 digits of                                          installment        installment      arrearage         arrearage             any, for
 account number                                            payment            payment          amount            payment               arrearage
                                                                              disbursed by                                             payment
 Home Point                   13615 Dynasty                          1,057.00    Debtor(s)           12,443.26               207.39 0.00%
 Financial                    Drive Alexander,                                   Trustee
                              AR 72002
                              Saline County

3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

             The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.

                The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each
             nongovernmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be
             as set out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by
             the court, the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy
             Rules controls over any contrary amount listed below.

             Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
             below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this
             plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
             treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim
             amounts listed on a filed and allowed proof of claim will control over any contrary amount listed below, except as to value,
             interest rate and monthly payment.

             The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the
             property interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under
             nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and
             be released by the creditor.

 Creditor and     Collateral                               Purchase      Debt/estimated Value of      Interest     Monthly              Estimated
 last 4 digits of                                          date          claim          collateral    rate         payment              unsecured
 account number                                                                                                                         amount

 Bank of America 2016 Nissan                               December           27,444.87      17,150.00 5.00%                  323.64           10,294.87
                 Rogue 84000                               5, 2017
                 miles

3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
Arkansas Plan Form - 8/18                                                                                                                         Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                4:19-bk-15096 Doc#: 2 Filed: 09/25/19 Entered: 09/25/19 16:27:20 Page 5 of 10
Debtor(s) Christina Scott                                                         Case No.



3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:   $     0.00
                            Amount to be paid by the Trustee:          $     2,400.00
                            Total fee requested:                       $     2,400.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1,500.00   and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.
Arkansas Plan Form - 8/18                                                                                                                Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                4:19-bk-15096 Doc#: 2 Filed: 09/25/19 Entered: 09/25/19 16:27:20 Page 6 of 10
Debtor(s) Christina Scott                                                      Case No.


             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
            Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing
        of the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by
        paying the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if
        contrary to the amount listed below.
 Creditor           Description of      Payment to be       Payment               Number of         Arrearage           Monthly
                    contract or         paid by             amount                remaining         amount              arrearage
                    property                                                      payments                              payment

  Best Way Rent               Washer, Dryer,                    Debtor(s)    118.00 8                                0.00                    0.00
 to Own                       and Table                         Trustee

                Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that
             upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No
             further payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the
             deficiency and will be treated as a nonpriority unsecured creditor.

 Creditor and last 4 digits of account number                               Description of contract or property
 -NONE-


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims

Arkansas Plan Form - 8/18                                                                                                              Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                4:19-bk-15096 Doc#: 2 Filed: 09/25/19 Entered: 09/25/19 16:27:20 Page 7 of 10
Debtor(s) Christina Scott                                                   Case No.

             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Brian C. Wilson                                                                   Date September 25, 2019
                Brian C. Wilson
                Signature of Attorney for Debtor(s)

                /s/ Christina Scott                                                                   Date September 25, 2019
                Christina Scott
                                                                                                      Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                          Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                4:19-bk-15096 Doc#: 2 Filed: 09/25/19 Entered: 09/25/19 16:27:20 Page 8 of 10
Debtor(s) Christina Scott                                                              Case No.

                                                                     Addendum A - For Amended Plans

                                          Listing of Additional Creditors and Claims for Plan Purposes

Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as appropriate.

A.1          Prepetition Nonpriority Unsecured Claims

             The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors will be
             provided treatment as described in Part 5.1 of the plan.

 Name and address of creditor Last four digits of account                           Nature of debt and date     Amount of debt
                              number                                                incurred
  -NONE-



A.2          Postpetition Nonpriority Unsecured Claims

             The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) that
             are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’ bankruptcy case
             at the election of the creditor.

             A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim will be
             treated as though the claim arose before the commencement of the case and will be provided treatment as described
             in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim may be subject to
             discharge.


 Name and address of creditor Last four digits of account                           Nature of debt and Amount of debt   Approval to incur
                              number                                                date incurred                       obtained from
                                                                                                                        trustee or court
  -NONE-                                                                                                                 Yes
                                                                                                                         No

                                                                         CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that on or about the 25th day of September 2019, a true and correct copy of the foregoing
was mailed to the following via U.S. Mail, postage prepaid.
Chapter 13 Trustee
via electronic filing

U.S. Trustee
via electronic filing

Bank of America
Registared Agent Tony Cavender
250 S. Broad Street
Batesville, AR 72501

Bank of America
ATTN: Recovery Department
4161 Peidmont Pkwy
Greensboro, NC 27410

Best Way Rent to Own
5919 Baseline Rd.
Little Rock, AR 72209


Arkansas Plan Form - 8/18                                                                                                              Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                4:19-bk-15096 Doc#: 2 Filed: 09/25/19 Entered: 09/25/19 16:27:20 Page 9 of 10
Debtor(s) Christina Scott                                            Case No.

Bridgecrest formley Drive Time
P.O. Box 29018
Phoenix, AZ 85038

Capital One Bank
P.O. Box 98873
Las Vegas, NV 89193

Comenity Bank/VCTRSSEC
P.O. Box 182789
Columbus, OH 43218

ComenityCB/MyPlaceWDS
PO Box 182120
Columbus, OH 43218

Dept. of Education
3015 Parker Road
Aurora, CO 80014

Dept. of Treasury
Internal Revenue Services
P.O. Box 7346
Philadelphia, PA 19101

Dept. of Workforce Services
P.O. Box 2981
Little Rock, AR 72203

Federal Loan Service
P.O. Box 69184
Harrisburg, PA 17106

Home Point Financial
11511 Luna Road Ste 300
Dallas, TX 75234

Jefferson Capital Systems, LLC
16 McLeland Rd.
Saint Cloud, MN 56303

NPRTO Mid-West, LLC
256 West Data Dr.
Draper, UT 84020

Pain Treatment Centers of Amer
P.O. Box 308
Conway, AR 72033

Portfolio Recovery
P.O. Box 41067
Norfolk, VA 23541

Quantum3 Group LLC for
Commenity Bank
P.O. Box 788
Kirkland, WA 98083

Resurgent Capital Services
P.O. Box 10368
Greenville, SC 29603

State of Arkansas
Dept. of Finance and Admin.

Arkansas Plan Form - 8/18                                                                        Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                         Best Case Bankruptcy
               4:19-bk-15096 Doc#: 2 Filed: 09/25/19 Entered: 09/25/19 16:27:20 Page 10 of 10
Debtor(s) Christina Scott                                            Case No.

Revenue Legal Counsel
P.O. Box 1272 - Room 2380
Little Rock, AR 72203

Syncb/Care Credit
c/o P.O. Box 965036
Orlando, FL 32896

Syncb/JC Penny
P.O. Box 965007
Orlando, FL 32896

UAMS
4301 West Markham
Little Rock, AR 72205

United States Attorney
Eastern District Arkansas
P.O. Box 1229
Little Rock, AR 72203

University of Phoenix
4615 East Elwood Street
Floor 3
Phoenix, AZ 85040

Varius Holding LLC
PO Box 1931
Burlingame, CA 94011

Webbank/Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303

Westlake Financial
P.O. Box 76809
Los Angeles, CA 90076

Wilson and Associates
400 West Capitol Ave Ste 1400
Little Rock, AR 72201

/s/Brian Wilson




Arkansas Plan Form - 8/18                                                                       Page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
